Citation Nr: 0511990	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from July 16, 1974 to October 
2, 1974.

This appeal arises from rating decisions of the Louisville, 
Kentucky Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from a low back 
disability to include degenerative disc disease or arthritis 
that was manifest in service, that was manifest within the 
initial post service year, or that is related to disease or 
injury during service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated in 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the July 1974 enlistment physical examination, the spine 
was clinically evaluated as normal.  

In early August 1974, the veteran complained of side pain.  
He reported having fallen down the stairs three years before 
hurting his side.  A few days later he complained of side 
pain on the opposite side.  In mid-August, he complained of 
middle back pain of five days duration.  He reported having 
been in a car accident the prior Thursday injuring his back.  
It was further noted that the veteran had not been treated 
for the back injury.  The assessment was low back pain with 
no evidence of pathology.  Later in August, physical 
examination of the back was negative.  The impression was low 
back pain.  X-rays of the low back showed spina bifida of S1; 
otherwise, the x-rays were normal.  

Treatment records from Raymond Shea, M.D., show that in 
November 1989 the veteran was seen for a lumbosacral sprain 
and low back pain.  It was noted that the veteran had 
suffered an injury to the back in November 1989 (when a truck 
hit a power line).  Examination showed tenderness of the back 
but no true spasm.  X-rays showed mild degenerative disc 
disease.  

On VA examination in February 2002, the examiner noted that 
the veteran's claims file and other medical records were 
reviewed.  The veteran reported that his back problems began 
in service when he fell and developed persistent back pain.  
After service, he reported having continued persistent back 
pain.  He believed that he had been diagnosed with arthritis 
of the low back in the late 1980s.  

Upon review of the file, the examiner noted that the veteran 
had been seen for low back pain in August 1974.  An x-ray 
showed spina bifida oculta at S1.  A history of back trauma 
in a car accident was noted.  The examiner also reviewed 
records from Dr. Shea that started in November 1989 when the 
veteran sustained a back injury.  The diagnosis was 
degenerative disc disease at L5 and S1.  Based on a complete 
review of the evidence, the examiner opined that the 
degenerative disc disease was not likely related to service.  
The spina bifida in 1974 was a congenital finding.  Back pain 
in 1974 was specific to the mid-back and not the low back.  
It was further opined that the veteran's disc disease was 
very likely due to morbid obesity or spina bifida occulta.  
It was noted that the veteran weighed 145 pounds in service 
and 270 currently.

A Social Security Administration (SSA) decision dated in 
March 1994 indicates that the veteran was deemed disabled 
from October 1990 due to degenerative disc disease of the low 
back and chronic mechanical low back pain.  

Medical records submitted with the SSA decision include the 
original November 3, 1989 treatment record from Methodist 
Evangelical Hospital which indicates that the veteran had 
suffered a low back injury eight days before when a truck hit 
a telephone pole and wires from the pole landed on his back.  
The veteran specifically denied any significant medical 
history to include stating that this was his first back 
injury.  A December 1996 statement from Dr. Shea indicates 
that the veteran had been treated since 1986 for an ankle 
disability.  The veteran sustained an injury to the back in 
November 1989 and had continued to complain of pain and 
stiffness of the back with loss of motion.  

An April 2004 private medical statement indicates that the 
veteran had chronic back pain due to degenerative disc 
syndrome.

A February 2005 statement from Dr. Shea indicates that the 
veteran had osteoarthritis of the low back.  It was opined 
that this disability was probably service connected.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  

In this case, the evidence shows that the veteran does not 
have the requisite 90 days of service to be entitled to 
consideration under the presumptive service connection 
statute and regulations.  Even if this law is applied in the 
veteran's case, the record clearly shows that arthritis was 
not manifest until many years after service.  In any event, 
there is no basis for the favorable application of the 
presumptive service connection law in the instant appeal.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The veteran maintains that he currently suffers from low back 
disability to include arthritis and degenerative disc disease 
that is related to service.  The evidence does not support 
this claim. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After a review of all the lay and medical evidence of record, 
the Board finds that a preponderance of the evidence 
demonstrates that the veteran's currently diagnosed low back 
disabilities, in the form of disc disease and arthritis, were 
not present during service or for many years thereafter.  
Moreover, they have not been linked to any incident of active 
duty.  The service medical records reveal that the veteran 
was treated for mid-back pain in August 1974.  A diagnosis of 
a chronic low back disability to include disc disease or 
arthritis was not made during service.  X-rays of the low 
back in service showed the presence of spina bifida; 
otherwise, the x-rays were normal.  The inservice complaints 
of pain do not equate to a diagnosed "disability" for VA 
purposes.  Spina bifida, on the other hand, is a congenital 
defect and as such is not a disease or injury for which 
service connection may be granted within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303.

The evidence of record reflects that the veteran's 
degenerative disc disease and arthritis were not diagnosed 
until many years after service.  Private medical records 
first show a diagnosis of disc disease in the late 1980s and 
thereafter arthritis was initially reported.  Both diagnoses 
postdate service by more than 10 years.  On the question of 
whether any current low back disability is etiologically 
related to any injury or disease in service, it is the 
province of health care professionals to enter a medical 
diagnosis or an opinion as to the relationship between a 
current disability and service.  See Espiritu at 494-95.

The first post service medical evidence of a low back 
disability is found in the November 1989 report from 
Methodist Evangelical Hospital.  This report shows that the 
veteran reported having suffered a low back injury several 
days before when a truck hit a telephone pole.  The veteran 
denied having any relevant medical history.  Of great 
importance is the fact that he specifically stated that this 
was his first back injury.  The Board puts great probative 
value on this document.  It shows that when the veteran first 
received medical treatment for the low back after service, he 
affirmatively denied having any previous low back injury.  
Dr. Shea, who treated the veteran for orthopedic disability 
from 1986 to the early 2000s, indicated in the mid-1990s that 
he treated the veteran for an ankle disability starting in 
1986, and that he first treated the veteran for a low back 
disability in 1989 after the veteran suffered a 
contemporaneous back injury.  

More recently, in support of the current claim, Dr. Shea 
submitted a February 2005 statement indicating that the 
veteran suffered from osteoarthritis of the low back that was 
probably service connected.  The Court has held that the 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Boggs v. West, 11 
Vet. App. 334, 340 (1998).  The Court has held that, while an 
examiner can render a current diagnosis based upon his 
examination of the veteran, without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In this case, Dr. Shea's February 2005 statement is of little 
probative value.  It is cryptic and conclusory in nature as 
it merely states that a low back disability was probably 
service connected.  It does not provide any reasons or bases 
for this position.  The statement was offered although Dr. 
Shea did not have the veteran's complete medical record.  It 
is clear that it was based on erroneous medical history 
provided by the veteran.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993).  

In fact, the February 2005 statement is contrary to Dr. 
Shea's own treatment records as contained in his medical 
notes from 1986 to the present time.  In addition, it is 
contrary to the contemporaneous November 1989 medical record 
from Methodist Evangelical Hospital.  All of the 
contemporaneous medical records show that the veteran was 
first treated for and diagnosed with a chronic low back 
disability following an intervening November 1989 back 
injury.  This injury occurred 15 years after service.  
Therefore, Dr. Shea's February 2005 opinion will not be 
accorded significant probative weight as it is inconsistent 
with his own medical evidence and, of course, it is 
inconsistent with the rest of the medical record.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the current low 
back disability and the veteran's service.  The Board has the 
duty to assess the credibility and weight to be given the 
evidence relative to this issue.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), reconsideration denied per curiam, 1 Vet. 
App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  In this case, there are medical opinions 
which offer divergent positions on the putative relationship 
between the veteran's service and current low back 
disability.  While professional opinions must be considered, 
VA is not bound to accept any such opinion considering the 
merits of the claim. See, i.e., Hayes v. Brown, 5 Vet. App. 
60 (1993).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In the case 
at bar, there are substantial and significant factors which 
favor the valuation of the February 2002 VA medical opinion.

The VA examiner meticulously and accurately reviewed the 
veteran's medical history beginning with the service medical 
records and continuing until the current time.  The VA 
examiner opined that it was not likely that disc disease was 
related to service.  It was noted that back pain during 
service related to the mid-back, while the veteran currently 
suffered from low back pain.  In addition, it was noted that 
disc disease was likely related to the veteran's obesity or 
the congenital spina bifida.  The examiner noted that the 
record showed that the veteran had gained a significant 
amount of weight since service.  Thus, the VA examiner 
provided a reasoned opinion based on an accurate review of 
the entire record.  Dr Shea offered a cryptic opinion, based 
on the veteran's reported history, that is not supported by 
the medical record.  Accordingly, as the preponderance of the 
evidence is against the veteran's appeal, the claim of 
entitlement to service connection for a low back disability 
must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  In this case, the Board has conducted a 
complete and thorough review of the appellant's claims 
folder.  The Board finds that the RO advised the appellant of 
the evidence necessary to support his claim for service 
connection.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant a letter in February 2004 as 
well as the statement of the case in April 2002 and the 
supplemental statement of the case in November 2004, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  All available VA, private, and SSA records have been 
obtained.  The veteran initially requested a hearing; he 
subsequently withdrew his hearing request in September 2002.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA examination in February 2002.  The report of examination 
included a medical nexus opinion that  was based on the 
complete medical record.  The current record, therefore, 
contains sufficient medical evidence to fully and fairly 
evaluate the veteran's appeal.  As an additional examination 
is unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the rating decision that is 
the basis for this appeal.  The appellant, therefore, has the 
right to content-complying notice and proper subsequent VA 
process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in February 2004 prior to the transfer 
and recertification of the appellant's case to the Board 
after the September 2003 Board remand and the context of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the instant 
claim was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant in November 2004.  
The claimant, therefore, has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 



Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for a low back disability 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


